October 1, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          IRENE TILLMAN, Appellant,

NO. 14-12-01169-CV                           V.

     MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A MEMORIAL
          HERMANN SOUTHWEST HOSPITAL, Appellee.
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, Memorial
Hermann Hospital System d/b/a Memorial Hermann Southwest Hospital, signed
December 14, 2012, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant, Irene Tillman, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.